DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant did not dispute the teachings of Khamis or Bilbo and thus these references are proper for obviousness since no argument was made that the prior art did not teach the recitations as claimed. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the new recitation of “openings spaced in multiple columns along a length of the middle section and multiple rows across a width of the middle section to alter the stretchiness and elasticity of the middle section….” was not found in the written description. Additionally the recitation of “group of perforations spaced in multiple columns along a length of the tissue support and multiple rows across a width of the tissue support” was not found in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13,15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “openings spaced in multiple columns along a length of the middle section and multiple rows across a width of the middle section to alter the stretchiness and elasticity of the middle section….” is vague and unclear where these columns and rows are relative to one another because a column can be along some portion of the middle section and not be in the same area encompassed by a width of the middle section. Thus are these columns and rows in the same area of the middle section since the claim fails to indicate whether one or the other would encompass being entirely along a length or width of the middle section, thus one does not know where these two parameters are relative to one another for the middle section. The same can be said for the limitation in claim 11 reciting “group of perforations spaced in multiple columns along a length of the tissue support and multiple rows across a width of the tissue support” is indefinite because one does not know where these columns and rows are positioned relative to one another. This is critical such that it is clear what configuration establishes the function of the claimed “zone having a stretchiness and an elasticity varying from the two anchoring sections” as this difference in property is not evident when the claim fails to recite where along the length and width these perforations are present. Dependent claims carry the problem of the independent.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4,9-13,15,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringo (WO 2017/044682). Ringo discloses (paragraph 22) a sheet of acellular tissue matrix.  Fig. 2C shows the sheet of acellular tissue matrix comprises a first end section, a second end section, and a middle section connecting the first and second (anchoring) end sections, wherein the middle section includes a group of openings (perforations) 20 spaced in multiple columns 90 along a length of the middle section and  multiple rows 91  across a width of the middle section (zone) to alter the stretchiness and elasticity of the middle section (paragraph 7) to vary from the stretchiness and elasticity of the first and second end sections, since Ringo discloses (paragraph 34) to use no holes at the ends. Ringo discloses the first and second end sections are configured to anchor the sheet (paragraph 24) to at least one of (intended uses) native facial tissue and native neck tissue (paragraph 26 suggests many uses) at areas  of the tissue  matrix  without openings, paragraph 34. Regarding claims 2,3, 4, 12,13, Ringo discloses (paragraph 33) the acellular tissue matrix can be porcine or human tissue type. Regarding claim 9, it can be seen (Figs.) the holes are uniform in size and shape, see also paragraph 41, Ringo states the holes are designed to maintain integrity of the matrix and paragraph 42 they are the same. With respect to claims 10, 15,16, Ringo further discloses the end areas can include anchoring elements such as sutures to retain the tissue support member at ends to a native tissue of which is fully capable of being facial or neck type. 
Claims 5-8 are rejected under 35 U.S.G. 103 as being unpatentable over Ringo (WO 2017/044682) in view of Khamis et al. (2010/0274074). Ringo is explained supra. However, Ringo did not explicitly disclose at least one of the first end section or the second end section has a first attachment flap and a second attachment flap separated by a cutout, Khamis et al teach (Fig. 4) a support 231 with at least one of the first end section or the second end section has a first attachment flap and a second attachment flap separated by a cutout. The features are annotated below
[AltContent: textbox (1st attachment flap)][AltContent: textbox (Cutout with second width side)]
[AltContent: textbox (Attachment flap 2)][AltContent: textbox (First end section or width side)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    374
    420
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to utilize a
construction for the support with at least one of the first end section or the second end
section has a first attachment flap and a second attachment flap separated by a cutout
or the cutout in a second width side as taught by Khamis et al. for the device of Ringo
since such a modification would be an obvious expedient for a surgeon desiring to
provide the patient with a support that as closely matches the area or site of treatment.
Regarding claim 7, please note claims are given there broadest reasonable interpretation and since the claims fail to establish particular reference frames or
structural relationships as to where sides are relative to one another it can be construed
that both Ringo and Khamis (side with the width B) teach a side with no cutouts.
Regarding claim 8 it can be seen that Khamis et al. teach the cutout is on one side of
the sheet since there is an elongate extension 226 and thus it can be construed it does
not extend to a length centerline of the sheet.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ringo (WO 2017/044682) in view of Bilbo (2002/0193542}, Ringo is explained supra. However, Ringo did not explicitly state that a device is implanted to treat a patient in which the implanting is within a cranio- facial tissue and a neck tissue. Bilbo teaches (paragraph 42) that tissue materials such as acellular matrices can be implanted within a cranio-facial tissue to repair a defect. It would have been obvious to one of ordinary skill in the art to use an acellular tissue of Ringo and implant in a cranio-facial tissue as taught by Bilbo to repair a defect that a patient has acquired due to disease or injury. Regarding claim 18, Ringo discloses anchoring is used to secure the tissue matrix to a tissue site and thus per the combined teachings the method would involve anchoring within a cranio-facial tissue and neck tissue.  With respect to claim 19, it is understood that per the combined teachings of which Ringo disclosed there are anchoring elements used on two ends and Bilbo teaches that a cranio-facial and neck tissue can be treated along with details of supporting tissue that the two sections of the tissue support is anchored to a first tissue and a second tissue laterally opposite to provide support, see for example paragraphs 93,94 of Bilbo suggesting analogous tissue structures, i.e. soft. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799